DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Final Office Action mailed 06/21/2021 and not repeated herein is overcome and hereby withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 9, 15-16, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Heydarpour et al. (US 5,843,540) in view of Aubee et al. (US 2009/0029182), and Mumpower et al. (US 2004/0016208).
Regarding claims 1 and 9, Heydarpour teaches a film structure (50) that is a multilayer structure comprising polymeric layers, wherein the film structure (50) is used for a self-supporting flexible container (Heydarpour, col. 1, lines 5-10, col. 6, lines 4-58, Fig. 3), which reads on the limitations of a laminated structure that is made from polymeric material (as required by instant claim 1), and a stand up pouch (SUP) prepared from a laminated structure (as required by instant claim 9) recited in claims 1 and 9.
The film structure (50) comprises an exterior high density polyethylene (HDPE) layer (54) and a first medium density polyethylene (MDPE) core layer (60) (i.e., both polyethylene resins in the layer (60) have a density in the ranges of MDPE; a density greater than 0.930 g/cm3 and between 0.900 to 0.930 g/cm3) (Heydarpour, col. 6, lines 39-45, 57-66, Fig. 3), which reads on the limitations of an outer web (A) comprising a first A layer (A.1) comprising a HDPE composition, and a second A layer (A.2) comprising a MDPE recited in claims 1 and 9.
The film structure (50) further comprises a second MDPE core layer (56), a third HDPE core layer (58), and a sealant interior layer (52) (Heydarpour, col. 6, lines 20-38, 57-66, Fig. 3), which reads on the limitations of an inner web (B) comprising a first B layer (B.1) that is in contact with the outer web (A), the B.1 layer comprises a MDPE, a second B layer (B.2) comprises a HDPE blend composition, and a third B layer (B.3) comprising a sealant composition recited in claims 1 and 9.

    PNG
    media_image1.png
    518
    1150
    media_image1.png
    Greyscale

Figure 3 of Heydarpour illustrating the film structure 
Heydarpour is silent regarding the third HDPE core layer comprising a nucleating agent, and a HDPE blend composition consisting of from 5 to 60 wt.% of a blend component a) and from 30 to 95 wt.% of a blend component b), wherein the melt index of the blend component a) is at least 10 times greater than the melt index of the blend component b), and both the blend component a) and blend component b) consist of an ethylene homopolymer having a density from 0.95 to 0.97 g/cc.
Aubee teaches a multilayer film having excellent barrier properties (WVTR) in comparison to the use of the nucleating agent in a single HDPE resin (Aubee Par. 0001, 0015, 0016). The multilayer film comprises a core layer comprising a homopolymer HDPE blend and a nucleating agent (Aubee, Par. 0010-0013, 0020). The homopolymer HDPE blend comprises 30 to 70 wt.% of a first homopolymer HDPE having a melt index of 0.8 to 2 g/10 min. and a density of 0.955 to 0.965 g/cc, and 70 to 30 wt.% of a second homopolymer HDPE having a melt index of 15 to 30 g/10 min. and a density of 0.950 to 0.960 g/cc (Aubee, Par. 0027-0030). The combination of the HDPE blend and a nucleating agent results in an increase in the water vapor transmission rate (WVTR) performance of the film (Aubee, Par. 0015).
Heydarpour and Aubee are both directed towards multilayer films comprising HDPE layers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third HDPE core layer (58) of Heydarpour by adding a homopolymer HDPE blend and a nucleating agent as taught by Aubee to form the third HDPE core layer of Heydarpour motivated by the expectation of excellent WVTR performance (Aubee, Par. 0015). 
As such, the third HDPE core layer (58) of Heydarpour in view of Aubee comprises a HDPE blend that contains 30 to 70 wt.% of a first homopolymer HDPE having a melt index of 0.8 to 2 g/10 min. and a density of 0.955 to 0.965 g/cc, and 70 to 30 wt.% of a second homopolymer HDPE having a melt index of 15 to 30 g/10 min. and a density of 0.950 to 0.960 g/cc, which lie inside or overlaps, and therefore renders obvious, the limitations of a B.2 layer comprising a HDPE blend composition consisting of a prima facie case of obviousness exists. 
Modified Heydarpour is silent regarding the film is printed at the interface between the outer web and the inner web. 
Mumpower teaches a packaging laminate wherein the laminate incorporates a trap print useful for printing information on the package, which enhances the protection of the printed image of the laminate during the heat seal process (Mumpower, Par. 0012, 0020, 0116-0117). The printing (i.e., printed image) provides important information to the end-user of the packaged food such as the ingredients of the packaged food, the nutritional content, etc. (Mumpower, Par. 0012). The trap print image (16) is sealed between films (12) and (14) (Mumpower, Par. 0026, 0116, 0122, Fig. 2). 

    PNG
    media_image2.png
    390
    1117
    media_image2.png
    Greyscale

Figure 2 of Mumpower illustrating trapped printed image 
Since both modified Heydarpour and Mumpower are analogous art as they are both directed towards multilayered films useful for packaging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the film structure of modified Heydarpour by applying a print image between two layers as close to the center as taught by 
The film structure of modified Heydarpour comprises a printed image trapped between two layers. Given that there are only two locations for the printed image to be placed closest to the center of the film structure, one of ordinary skill in the art would have reasonably tried placing the printed image between the first MDPE core layer (60) and the second MDPE core layer (56) or the second MDPE core layer (56) and the third HDPE core layer (58) reasonably leading to success and arriving at the claimed limitation of the laminated structure is printed at the interface between the outer web and the inner web recited in claims 1 and 9. As established in MPEP 2143 I (E), obvious to try - a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense.
As such, the film structure of the flexible container of modified Heydarpour comprises an outer web (layers 54 and 60) laminated to an inner web (layers 56, 58, and 58) with a print in between the outer and inner web, wherein each layer is made of only of HDPE, MDPE, or sealant compositions (above 95 wt. % of the polymeric material), which reads on the limitations of the provisos I-III recited in claims 1 and 9.
Regarding the limitation “consisting of” recited in claims 1 and 9, the components of the HDPE blend composition are interpreted as only containing a blend component a) and a blend component b), which reads on the limitation “consisting of” (see MPEP 2111.03). As such, the HDPE blend of Heydarpour in view of Aubee and Mumpower reads on the HDPE blend composition consisting of the blend component a) and the blend component b) recited in claims 1 and 9.
Regarding claims 15 and 16, modified Heydarpour teaches the film structure (50) has a thickness of 140 microns, wherein those skilled in the art will recognize that other thickness for the film i.e., the absence of a layer up to the thickness disclosed by Heydarpour).
Although there are no disclosures on the thickness of the third HDPE core layer having a) a thickness of 60 to 75% of the total thickness of the inner web, and b) a thickness of 25 to 65% of the total thickness of the film structure as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. As established by MPEP 2144.05 II A/B, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art; where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; only if the “results of optimizing a variable” are “unexpectedly good” can a patent be obtained for the claimed critical range. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of each layer including the third HDPE core layer, over the thickness percentage of the inner web, and the thickness percentage of the laminated structure recited in claims 15 and 16, in order for the inner web to have sufficient stiffness so the flexible container is self-supporting (Heydarpour, col. 11, line 62 to col. 12, line 3).
Regarding claims 22 and 24, modified Heydarpour teaches that the core layers (60) and (56) may be composed of a similar blend of material (Heydarpour, col. 6, lines 57-67), which reads on the limitations of the MDPE are the same recited in claims 22 and 24. Additionally, it would have been obvious to one of ordinary skill in the art based on the teachings of Heydarpour to select the same 
Regarding claims 23 and 25, modified Heydarpour teaches that the core layers (60) and (56) may be composed of a MDPE containing two polyethylene resins having a density in the ranges of greater than 0.930 g/cm3 and between 0.900 to 0.930 g/cm3) (Heydarpour, col. 6, lines 39-45, 57-64, Fig. 3). Therefore, the MDPE resins of modified Heydarpour can have core layers (60) and (56) with different densities (e.g., 0.93 g/cc and 0.94 g/cc), which reads on the limitations of the MDPE are different recited in claims 23 and 25. It is noted that one of ordinary skill in the art would reasonably understand that the MDPE in the core layers (60) and (56) can have different densities, and that it is not a requirement for the core layers to have the same MDPE density. Additionally, it would have been obvious to one of ordinary skill in the art based on the teachings of Heydarpour to select the different density MDPE polymers for the core layers (60) and (56) to achieve predictable results with a reasonable expectation of success (MPEP 2143).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heydarpour in view of Aubee and Mumpower as applied above in claims 1 and 9, and further in view of Haley (US 2011/0300391). 
Regarding claims 2 and 10, as described above, modified Heydarpour teaches a film structure that forms a self-supporting flexible container that reads on the limitations of claims 1 and 9.
Modified Heydarpour is silent regarding the exterior HDPE layer comprising a nucleating agent. 
Haley discloses a multilayer film comprising a homopolymer HDPE outer layer containing a nucleating agent wherein the film is useful for packaging (Haley, abstract, Par. 0001, 0004, 0006-0008). The nucleating agent increases the water vapor barrier property of the HDPE (Haley, abstract, Par. 0003-
Since both modified Heydarpour and Haley are analogous art as they are both directed towards multilayer films comprising HDPE resins used for packing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exterior HDPE layer of modified Heydarpour by adding a nucleating agent as taught by Haley motivated by the expectation of improving water vapor barrier properties, and reducing or eliminating curling (Haley, Par. 0004). As such, the exterior HDPE layer of the film structure of the flexible container of modified Heydarpour comprises a nucleating agent, which reads on the limitation of the A.1 layer further comprises a nucleating agent recited in claims 2 and 10. 

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heydarpour in view of Aubee and Mumpower as applied above in claims 1 and 9, and further in view Williams (US 2003/0144426). 
Regarding claims 3 and 11, as described above, modified Heydarpour teaches a film structure that forms a self-supporting flexible container that reads on the limitations of claims 1 and 9.
Modified Heydarpour is silent regarding the outer web being subjected to a Machine Direction Orientation (MDO) with a draw down ratio of from 2:1 to 10:1. 
Williams discloses a machine direction orientation (MDO) is known in the polyolefin industry and is stretching in the machine (or processing) direction to form a thinner film (Williams, Par. 0005, 0021). A polyethylene film that has a MDO has high modulus, high gloss, low haze, and relatively high MD tear and dart impact (Williams, Par. 0005, 0007). The film of 6-mil is stretched to 1-mil has a draw-down ratio of 6:1 (Williams, Par. 0021). 
Since both modified Heydarpour and Williams are analogous art as they are both directed towards polyethylene films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer web of modified Heydarpour by processing the outer web to have a MDO with a draw down ratio of from 6:1 as taught by Williams motivated by the expectation of having a high modulus, high gloss, low haze, and relatively high MD tear and dart impact. 
As such, the outer web of the flexible container of modified Heydarpour has a draw down ratio of 6:1, which anticipates the limitations of the outer web is subjected to a Machine Direction Orientation (MDO) with a draw ratio of from 2:1 to 10:1 recited in claims 3 and 11 (see MPEP 2131.03). 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heydarpour in view of Aubee, Mumpower, and Haley as applied above in claims 1, 2, and 9, and further in view Williams. 
Regarding claims 4 and 12, as described above, modified Heydarpour teaches a film structure that forms a self-supporting flexible container that reads on the limitations of claims 1, 2, and 9.
Modified Heydarpour is silent regarding the outer web being subjected to a Machine Direction Orientation (MDO) with a draw down ratio of from 2:1 to 10:1. 
Williams discloses a machine direction orientation (MDO) is known in the polyolefin industry and is stretching in the machine (or processing) direction to form a thinner film (Williams, Par. 0005, 0021). A polyethylene film that has a MDO has high modulus, high gloss, low haze, and relatively high MD tear and dart impact (Williams, Par. 0005, 0007). The film of 6-mil is stretched to 1-mil has a draw-down ratio of 6:1 (Williams, Par. 0021). 
Since both modified Heydarpour and Williams are analogous art as they are both directed towards polyethylene films, it would have been obvious to one of ordinary skill in the art before the 
As such, the outer web of the flexible container of modified Heydarpour has a draw down ratio of 6:1, which anticipates the limitations of the outer web is subjected to a Machine Direction Orientation (MDO) with a draw ratio of from 2:1 to 10:1 recited in claims 4 and 12. The exterior HDPE layer comprises a nucleating agent, which reads on the limitation of the A.1 layer further comprises a nucleating agent recite in claim 12 (see MPEP 2131.03).

Claims 6-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heydarpour in view of Aubee and Mumpower, as applied above in claims 1 and 9, and further in view of Baer et al. (US 2002/0150704).
Regarding claims 6 and 14, as described above, modified Heydarpour teaches a film structure that forms a self-supporting flexible container that reads on the limitations of claims 1 and 9. In addition, modified Heydarpour further teaches that other multilayer structures may be utilized (i.e., additional layers may be added to the film structure) (Heydarpour, col. 6, lines 9-19).
Modified Heydarpour is silent regarding that the inner web further comprises a barrier layer, wherein the barrier layer is between B.1 layer and B.2 layer. 
Baer teaches a multilayer laminate structure comprising a central ethylene vinyl alcohol copolymer (EVOH)/polyolefin composite barrier layer, wherein EVOH has excellent oxygen barrier properties (Baer, Par. 0001, 0011-0012, 0022). The package or container is used to store food which should have very good oxygen barrier properties to protect the contents from oxygen or other gasses that causes them to spoil, degrade or change flavor (Baer, abstract, Par. 0007-0008, 0033-0034). The 
Since both modified Heydarpour and Baer are analogous art as they are both directed towards multilayer packaging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner web of modified Heydarpour by adding a center EVOH/ethylene barrier layer as taught by Baer motivated by the expectation of having very good oxygen barrier properties to protect the contents of the package from oxygen or other gasses that causes them to spoil, degrade or change flavor.
It is noted that the EVOH/polyethylene barrier layer is a central layer and there are only two possible positions to try in which the composite barrier layer could be placed on the inside of the inner web of modified Heydarpour resulting in a limited number of outcomes as a central layer. Therefore, it would have been obvious to one of ordinary skill in the art to try applying the EVOH/polyethylene barrier layer to either of those positions to have arrived at the claimed laminated structure. As established in MPEP 2143 I (E), obvious to try ----- a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. Therefore, there is a reasonable expectation of success that one of ordinary skill would have arrived at the laminated structure having the EVOH/polyethylene barrier in the position claimed (i.e.,
As such, the inner web of modified Heydarpour comprises a central EVOH/polyethylene barrier layer in a position that reads on the limitation of the inner web further comprises a barrier layer located between the B.1 layer and the B.2 layer recited in claims 6 and 14. 
Regarding claim 7, modified Heydarpour teaches the film structure (50) has a thickness of 140 microns, wherein those skilled in the art will recognize that other thickness for the film structure (50) and the individual layers 52-60  may be used (Heydarpour, col. 7, lines 4-14).
Baer further discloses embodiments in Example 2, wherein the EVOH/polyethylene barrier layer (i.e., the blend layer) has a layer thickness of 4.4 to 5.1 microns (Baer, Par. 0089).  Packaging with a very good oxygen barrier properties protect the contents from spoiling, degrading or change in flavor (Baer, Par. 0007).
It is noted that the total thickness of the outer web, inner web, and the additional barrier layer of modified Heydarpour would be 144.4 to 145.1 microns. Taking into consideration the thickness of the EVOH/polyethylene barrier layer taught by Baer and the total thickness of the film structure of modified Heydarpour, the Examiner calculates that the EVOH/polyethylene barrier layer would have contributed to about 3 to 3.5% (i.e.¸ thickness of the barrier layer = (4.4/144.4)x100 = 3.0%; or (5.1/145.1)x100 = 3.5%) of the total thickness of the film structure of modified Heydarpour.
Given that the thickness of each layer is roughly proportional to the weight of each layer and given that the EVOH/polyethylene barrier layer comprises only 3 to 3.5% of the total thickness of the film structure of modified Heydarpour, it is evident that the film structure of modified Heydarpour comprises less than 5 wt.% of polymers other than HDPE, MDPE, LLDPE, and sealant as required by claim 1. It is also evident that the barrier layer makes up less than 5 wt.% of the total weight of the laminate material, based on the combined weight of the EVOH and the total weight of polyethylene used in the laminated structure recited in claim 7.
Regarding claim 8, modified Heydarpour teaches that the barrier layer has adhesive tie layers on both sides for adhesion to the laminate structure (Baer, Par. 0021-0027, 0036, 0044-0046), which reads on the limitations of a first tie layer located on one side of the barrier layer and a second tie layer located on the other side of the barrier layer recited in claim 8.  
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Heydarpour et al. (US 5,843,540) in view of Aubee et al. (US 2009/0029182), and Mumpower et al. (US 2004/0016208) as applied to claims 1 and 9 above, further in view of Woo (US-6743523-B1) (newly cited) evidenced by Ratzlaff (Ratzlaff J.D, Polyethylene, 2004, D&M Plastics Inc.).
Regarding claims 26 and 27, modified Heydarpour teaches all of the elements of the claimed invention as stated above. Modified Heydarpour further teaches that the second A-layer (core layer (60)) can be alternatively be a barrier layer (Heydarpour, Col. 6 Line 57 – Col. 7 Line 3).
Modified Heydarpour does not specifically disclose that the second A-layer consists of MDPE defined by a density of greater than 0.93 to 0.95 g/ml.
Woo teaches a multilayer film comprising layers of polyethylene (Woo, Abstract, Col. 1 Lines 6-10, and Col. 4 Lines 28-53) wherein the multilayer further comprises a barrier layer made of MDPE (Woo, Col. 8 Line 66 – Col. 9 Line 21). Woo does not disclose blending the MDPE and therefore teaches that the barrier layer consists of MDPE, which as a density of 0.926-0.940 g/cc as evidenced by Ratzlaff, which overlaps the claimed range of greater than 0.930 g/cc to 0.950 g/cc and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Heydarpour and Woo are analogous art as they both teach multilayer films comprising layers of polyethylene and a barrier layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the used the barrier layer of Woo as the second A-layer (core layer (60)) of modified Heydarpour. This would allow for the 
Response to Arguments
 Applicant requests withdrawal of the objections set forth in the previous office action.
The objections set forth in the previous office action have been withdrawn due to the present claim amendments. 
Regarding arguments directed to the rejections over prior art, on pages 8-12 of the remarks Applicant first argues that the prior art of record does not teach that the layers consist essentially of the different polyethylenes as stated in the newly amended claims 1 and 9. This is not found persuasive for the following reason: 
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”.  Further, the burden is on the applicant to show that any additional components in the prior art, such as, for example an ethylene copolymer, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Secondly, on pages 11-12 of the remarks, Applicant argues that Mumpower does not teach the specific layer materials that entrap the printing. This is not found persuasive for the following reason:
Note that while Mumpower does not disclose all the features of the present claimed invention, Mumpower is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 
Further, Heydarpour teaches the core layers 56 and 60 contain embodiments with 40 to 60 wt.% of a polyethylene having a density of 0.93 g/cc (Heydarpour col. 6, lines 57-67). Mumpower discloses that it is well known and well within the abilities of those skilled in the art to seal a trap print image (16) in the center of a laminated structure between polymer films (e.g., between Heydarpour’s core layers) to provide important information to the end-user and enhance protection of the printed image (Mumpower [0026, 0116, 0122], Fig. 2). Therefore, the film structure of Heydarpour in view of Aubee, and Mumpower teaches a print image that is trapped between core layers 56 and 60, which reads on the limitations of a print between a second-A layer comprising MDPE and a first-B layer comprising MDPE recited in claims 1 and 9.
Furthermore, as set forth above, given that there are only two locations for the printed image to be placed closest to the center of the film structure, one of ordinary skill in the art would have reasonably tried placing the printed image between the first MDPE core layer (60) and the second MDPE core layer (56) or the second MDPE core layer (56) and the third HDPE core layer (58) reasonably leading to success and arriving at the claimed limitation of the laminated structure is printed at the interface between the outer web and the inner web recited in claims 1 and 9. As established in MPEP 2143 I (E), obvious to try - a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        /JAMES C YAGER/Primary Examiner, Art Unit 1782